Watson, Judge:
In this action plaintiff is contesting the classification of two entries of merchandise as benzenoid plastic materials under item 405.25 of the Tariff Schedules of the United States (TSUS), dutiable at the rate of 2.5 cents per pound plus 16 per centum ad valorem.* Plaintiff claims that the proper classification should have been as waste and scrap, of plastic, under item 771.15 of the TSUS, dutiable at the rate of 3 per centum ad valorem. Plaintiff’s alternative claim for classification as waste, not specially provided for, has not been pursued. Accordingly, it is deemed abandoned and is consequently dismissed.
With respect to plaintiff’s claim for classification as plastic waste and scrap, it introduced no evidence directed toward proof of that claim. Instead, plaintiff resorted to an attack on the methods by which the Government arrived at its classification and the failure of the Government to provide samples of the importations.
However, plaintiff did not prove that the methods of sampling or testing were incorrect or that any other errors detracted from the presumptive correctness of the classification.
In addition, if samples of the importation were needed by plaintiff to prove its case the obligation to obtain those samples rested on plaintiff. See L. B. Watson Co. v. United States, 74 Cust. Ct. 193, C.R.D. 75-2 (1975).
For the above reasons judgment must be entered for the defendant.
Judgment will enter accordingly.

The assessment oí countervailing duty on the merchandise has not been challenged.